Citation Nr: 1731529	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  08-04 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, including secondary to a service connected disability.

2.  Entitlement to an extraschedular rating for service-connected left hip strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran






ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from February 1972 to November 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and April 2008 decisions of the Houston, Texas, Regional Office.  

In October 2008, the Veteran testified before a Decision Review Officer at his local RO and a transcript of these proceedings are of record.  

In June 2010, the Veteran testified before a Veterans Law Judge in connection with his appeal but this VLJ is no longer employed by the Board; therefore, he was provided another opportunity to testify at a hearing before the undersigned VLJ and transcripts of the respective proceedings are of record.

The Board previously remanded the Veteran's appeal in December 2010 and August 2012.  The agency of original jurisdiction (AOJ) has substantially, if not fully, complied with the remand directives and the matter has been returned to the Board for further appellate review.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

In the interest of clarity, the Board notes that the December 2010 Board Decision and Remand denied the Veteran's claim for an increased rating for service-connected hip strain on a scheduler basis, remanding the claim solely on an extraschedular basis.  The Veteran was notified of the denial of hip strain disability on a scheduler basis and did not appeal the determination to the Court of Appeals for Veterans Claims.  Accordingly, the December 2010 denial of the Veteran's increased rating claim for hip strain on a scheduler basis became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.103(f), 3.156(b)-(c), 20.200, 20.201, 20.300, 20.302, 20.1103 (2016).  The hip strain has been accordingly characterized on the Title Page.  


FINDINGS OF FACT

1.  Resolving all reasonably doubt in the Veteran's favor, degenerative disc disease of the lumbar spine is due to service-connected disabilities.  

2.  The Veteran's service-connected left hip strain does not result in an exceptional or unusual disability picture so as to render impractical the application of the regular scheduler standards.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016). 

2.  The criteria for an extraschedular disability rating, beyond the maximum 20 percent scheduler rating already assigned, for left hip strain have not been met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA made reasonable efforts to fulfill its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA sent VCAA letters to the Veteran, he was afforded multiple VA examinations, and relevant medical records were obtained.  Neither the Veteran nor his representative has identified any additional outstanding evidence which could be obtained to substantiate the claims, and the Board is unaware of any such evidence.  Therefore, the Board finds that the duties to notify and assist have been met.

Lastly, the record reflects substantial compliance with the Board's December 2010 and August 2012 Remands.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  The August 2012 Remand required VA to provide the Veteran with the opportunity to provide testimony in connection with his present appeal.  The directive was adequately followed; thus, the Board finds substantial compliance has been shown.

	Low Back Disability Claim

The Veteran seeks service connection for a low back disability.  The Veteran specifically relates his current low back symptomatology to a manifestation of his service-connected left knee and left hip disabilities.  This forms the basis of the Veteran's claim.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (table).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The evidence confirms the Veteran's current diagnosis of degenerative disc disease, a low back disability.  See "Discussion," VA Joints Examination, Nov. 20, 2008, p.4.  Additionally, service connection has been in effect for left hip strain and left knee post-operative residuals during the pendency of the appeal.  Thus, the determinative issue is whether the Veteran has a low back disability related to active service or any service-connected disability.

A December 2005 statement from private chiropractor B. M., D.C., confirmed treatment of the Veteran from November 2002 to August 2004, and summarizes the Veteran's course of treatment, and history of service-and-post service injuries.  Dr. B. M. notes that the Veteran's treatment revealed that 95 percent of his treatment was related to low back symptomatology.  Then, Dr. B. M. opined that it is likely that the Veteran's "altered weight bearing due to his left knee disorder incurred during military service creased abnormal biomechanics that affected the left hip, and inevitably the sacroiliac and lumbosacral regions."   

In a January 2006 statement, private chiropractor W. R., D.C., confirmed treating the Veteran since October 2005, reviewing of the Veteran's medical records, and provided a relevant summary of the course of the Veteran's treatment.  Dr. W. R. then stated that the Veteran's treatment was related to "exacerbation of symptoms which would not have occurred if he was injured in 1977."  Based on the aforementioned evidence, Dr. W. R. indicated that the Veteran's reported low back symptomatology was related to knee and hip injuries.  

A January 2007 VA examination notes the Veteran symptomatology, history of treatment, relevant medical history, current examination findings, and reports the currently diagnosed low back disability.  The examiner then stated that the absence radiological evidence of a traumatic injury to the lumbar spine an opinion relating the disability to any hip or knee disability would was not warranted, although radiological results revealed traumatic injuries to the Veteran's hip and knees.  

A November 2008 VA examination notes the Veteran's account of symptomatology, relevant medical history, current examination findings, and reports the currently diagnosed low back disability.  Then, the examiner stated the currently diagnosed low back disability was not caused by or related to service-connected knee or his disabilities, as there were no low back symptoms for approximately 25 years.  The examiner the stated that an opinion regarding whether the low back disability was aggravated by the service-connected left knee disability could not be provided without resorting to speculation and that any noted left hip fracture had no relationship to any low back disability aggravation.   

A November 2011 VA supplemental examiner opinion was obtained and the examiner reported reviewing the entire claims file, including private treatment records.  The examiner reiterated that this review did not change the opinion he provided in January 2007 or November 2008.  Because the onset of the Veteran's back symptoms was many years after any left hip and/or knee injuries and given the private opinions either failed to address this factor was a factor against the provided opinions.  Additionally, the examiner cited that the private opinions reflected medical reasoning that inconsistent with radiological evidence of there being no low back injury at the time the left knee and/or hip disabilities were sustained as diminishing the weight of the opinions.  Ultimately, the examiner again opined that a service-connected disability did not cause or aggravate the Veteran's diagnosed low back disability.   

	Merits

The Veteran provides a competent and credible account of low back symptomatology and the symptoms associated with his service connected disabilities but in this instance, the evidence does not support a finding that the Veteran has the necessary training and/or expertise to provide a competent etiological opinion.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has provided a generally consistent account regarding these matters, including in the course of seeking medical treatment and while under oath at his Board hearings.  The medical evidence of record also tends to corroborate the Veteran's account of the symptomatology associated with his low back and service-connected disabilities.  Accordingly, the Board finds the Veteran's statements regarding his relevant symptomatology to be competent, credible, and highly probative.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence). 

In any service connection claim medical examinations and opinions are highly probative evidence.  The Board finds the most probative medical evidence of record weighs in favor of the Veteran's claim.  The January 2007 VA examination opinion and respective November 2008 and November 2011 supplemental examination opinions, tending to weigh against the claim, are of significantly limited probative value.  Although the examiner provides clear medical statements that diagnose a low back disability that is not related to any service-connected disability(ies), the opinions do not adequately consider and address the Veteran's competent and credible account of symptomatology and relevant manifestations of his service-connected disabilities.  The reasoning supplied to support the examiner's supplied premises out-of-hand dismisses the favorable medical evidence of record and does not address competent and credible medical evidence that reflects a contrary position.  Essentially, the January 2007 VA examination opinion and respective November 2008 and November 2011 supplemental examination opinions are of limited probative value because the examiner's opinions do not contain sufficient reasoning and analysis that reconciles the provided opinions with competent and credible evidence, medical and lay, contrary to the supplied examination opinions, rending the basis for the etiological opinion incomplete, if not inaccurate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Ardison v. Brown, 6 Vet. App. 405, 407 (1994). 

Conversely, the most probative medical evidence of record weighs in favor of the Veteran's claim.  The December 2005 and January 2006 statements of the Veteran's respective treating chiropractors B. M. and W. R., provide clear medical opinions that the claimed low back disability is likely related to the Veteran's service-connected disabilities.  Importantly, the respective chiropractors' opinions reflect acceptance of the Veteran's competent and credible account of low back and service-connected symptomatology, relevant medical evidence, and reliance on the medical professionals' relevant medical expertise.  See Nieves-Rodriguez, 22 Vet. App. 295.  Private chiropractors B. M. and W. R. also detail a history of treating the Veteran's low back disability for many years, which is consistent with other competent and credible evidence of record.  Although the courts have rejected the treating physician rule, the probative value of the respective December 2005 and January 2006 statements of chiropractors B. M. and W. R. are enhanced when consideration is given to the medical professionals' knowledge and expertise treating the claimed low back disability.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993). 

In sum, the evidence of record confirms the Veteran's diagnosis of a low back disability and that the disability is related, at least in part, to his service-connected left hip and left knee disabilities.  Further, resolving all reasonable doubt in his favor, the evidence reasonably establishes that the low back disability is permanently aggravated by the aforementioned service-connected disabilities.  Service connection for a low back disability is warranted.  

	Extraschedular Consideration for Left Hip Disability

The Veteran seeks an evaluation in excess of the maximum 20 percent scheduler rating assigned for service-connected left hip strain, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5253, on an extraschedular basis.  As noted above, in a December 2010 decision, the Board denied entitlement to a disability rating in excess of the assigned 20 percent rating for left hip strain.   The Veteran did not appeal this decision and the denial of his scheduler rating is final.  This decision addresses only whether a higher rating is warranted on an extraschedular basis. 

Pursuant to 38 C.F.R. § 3.321(b)(1), the Director of Compensation and Pension, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards."  38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111(2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule for that disability to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  

In the second step of the inquiry, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Id.; see also 38 C.F.R. § 3.321 (b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the rating schedule is inadequate to evaluate the claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the third step is to refer the case to the Under Secretary for Benefits or the Director of C&P Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  In other words, the Board may not address the issue in the first instance.

In a June 2012 Memorandum, the Director of C&P Service considered the issue of entitlement to an extraschedular rating for the Veteran's residuals of a left hip strain in accordance with 38 C.F.R. § 3.321(b).  He noted that extraschedular evaluations are assigned in cases where an exceptional or unusual picture is presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of the regular rating scheduler standards impracticable.  He stated that the evidentiary record, when considering the totality of the evidence, does not support criteria for entitlement to an extraschedular evaluation for the left hip strain disability.  The Director of C&P noted that the evidence does not show that the collective impact of the Veteran's service-connected conditions renders the application of the regular rating criteria as impractical.

The Director of C&P noted that the Veteran reported missing a few day of work due, with pain emanating from his left knee and other service-connected disabilities.  In detailing the evidence of record the Director of C&P also did not note any periods of hospitalization related to service connected disabilities.  

Finally, the Director of C&P stated that the evidence does not provide an exceptional picture that renders the application of scheduler standards impractical. Therefore he determined that entitlement to an extraschedular evaluation was not warranted. 

Because the appropriate first line authority has adjudicated entitlement to an extraschedular rating, the Board may now consider the issue.  The threshold question is whether the rating criteria adequately contemplate the Veteran's disability.

For the reasons set forth below, the Board ultimately finds that an extraschedular rating is not warranted for the Veteran's service connected disability.

Initially, as discussed in the Board's December 2010 decision, the evidence of record was most consistent with the maximum 20 percent scheduler rating for the left hip strain disability.  In the December 2010, the Board adjudicated the left hip strain disability on a scheduler basis and found that the assigned maximum scheduler rating of 20 percent, pursuant to Diagnostic Code 5253, requiring limitation of abduction with motion lost beyond 10 degrees, was appropriate.  In reaching the December 2010 determination, the Board considered competent medical and lay evidence of the functional impairments, including but not limited to pain, fatigability, incoordination, limitation/restriction of motion, and weakness, and concluded that the Veteran's level of left him strain impairment was contemplated by the applicable diagnostic criteria.  See Board Decision, Dec. 2, 2010, pp.7-8; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board also determined that the competent evidence of record did not reflect the presence of left hip ankylosis, flexion limited to 20 degrees or less, a flail hip joint, malunion of the femur with marked knee or hip disability, fracture of the surgical neck of the femur with false joint, or fracture of the shaft, or anatomical neck of the femur; therefore, there was no reasonable basis to assign a higher rating pursuant to other relevant and possible applicable diagnostic criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255.   

Put another way, as cited in the December 2010 decision, the evidence did not demonstrate the scheduler criteria for a rating in excess of 20 percent.  Again, the Veteran was assigned a 20 percent rating, the highest scheduler rating warranted for any limitation of motion of the hip.  Further, although the scheduler criteria provided for evaluations higher than the assigned 20 percent rating, for symptomatology other than limitation of motion, the manifestations of the Veteran's disability were not shown to have been manifested with the symptoms required to achieve such higher ratings.  

The evidence shows that the Veteran's disability picture was adequately, and appropriately, contemplated by the applicable scheduler rating criteria.  The schedule provides for a greater evaluation for additional or more severe symptoms but no such symptoms were present in this case.  See Thun v. Peake, 22 Vet. App. 111, 115(2008).  Because the scheduler criteria adequately compensated the Veteran for the level of disability and symptomatology of his left hip strain the threshold for an extraschedular rating were not met and the second step of the inquiry need not be addressed.

Nevertheless, even if the available scheduler evaluation for the left hip strain was inadequate (which they manifestly are not), the Veteran did not exhibit other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Board acknowledges that the Veteran's left hip strain is likely to cause frustration and annoyance.  However, the fact remains that the Veteran has not been hospitalized for the condition and, in fact, a December 2011 private chiropractic treatment record specifically notes that treatment was advised only on an "as needed basis" with the Veteran's prognosis noted as "good because [he] responded well to conservative chiropractic therapy."

The VA examination reports and his sworn testimony before the Board reflect competent and credible evidence that the Veteran's service-connected left hip strain results in some interference with employment (e.g., pain when kneeling/squatting).  However, at his February 2008 VA examiner noted that the Veteran only missed a couple of days of work.  

It is not disputed that the Veteran's left hip strain might cause some interference with employment, but some interference with employment is specifically contemplated by the scheduler rating that is already assigned rating.  Moreover, the evidence of record does not indicate nor has the Veteran asserted that he is not gainfully employed, in spite of the manifestations of service-connected disabilities.  

Looking at the entirety of the evidence, the Board finds that the Veteran's left hip strain does not cause frequent hospitalizations, marked interference with employment, or other complications that would warrant the assignment of an extraschedular rating.

At October 2014 Board hearing, the Veteran provided competent and credible testimony indicating that the left hip disability resulted in weakness/instability, pain, and limitation of motion.  The Board does not doubt that the Veteran's left hip strain causes considerable consternation, but it does not appear to cause sufficient impairment to warrant an extraschedular rating. 

As described, the weight of the evidence, including the Veteran's statements, simply does not establish that his disability picture exhibits any of the governing norms for an extraschedular rating to be assigned.  As such, an extraschedular rating is not warranted.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for a rating in excess of the scheduler rating assigned for his service-connected left hip strain, he has not submitted evidence of unemployability, or claimed to be unemployable.  At his October 2014 Board hearing, the Veteran reported that he was employed.  Board Hearing Trans., Oct. 23, 2014, pp. 11-12.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. Rice v. Shinseki, 22 Vet. App. 447(2009); Roberson v. Principi, 251 F.3d 1378(Fed. Cir. 2001).

The Board has not ignored the fact that that the Veteran has reported difficulty with his employment because of his left hip strain.  However, this fact, in and of itself, does not suggest he cannot work because of his service connected problem or that this issue has been raised by the record.  The Board acknowledges that some jobs may not work well for the Veteran with this problem.  However, it is something else entirely to suggest the Veteran cannot work, at all, because of his residuals of a right finger fracture.  This issue has not been raised by this record. 


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.  

An extraschedular rating for service-connected left hip strain is denied.  

____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


